Citation Nr: 0706763	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-12 853	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
bipolar disorder, and depressive disorder.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1964 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's petition to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.  In February 2006, the Board determined 
new and material evidence had been received to reopen the 
claim, but remanded it for additional development.


FINDING OF FACT

The most probative medical evidence of record indicates the 
veteran's psychiatric disorder, irrespective of the 
particular diagnosis, is unrelated to his military service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in March 2002, 
January 2005, and March 2006.  These letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The January 
2005 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  This 
information, however, was provided in a more recent August 
2006 letter and the September 2006 supplemental statement of 
the case (SSOC).  So this satisfied the notice requirements 
outlined in Dingess.  But regardless, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
considers a question not addressed by the RO, the Board must 
consider whether the veteran will be prejudiced thereby).  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120;  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in March 2002, so prior to the RO's 
initial decision in March 2003.  Therefore, this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), personnel records, VA 
outpatient treatment (VAOPT) records, and records from the 
Social Security Administration (SSA).  In addition, VA 
examinations were scheduled in February 2003 and August 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Psychoses will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309; 38 U.S.C.A. §§ 1101, 1112, 1113.



Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) 
and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced for and 
against), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is unfavorable, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. at 519.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply restated 
what existed in section 5107 regarding the benefit-of-the-
doubt doctrine" and does not mandate a discussion of all lay 
evidence of record.)


Legal Analysis

The veteran claims he has a psychiatric disorder as a result 
of mental and physical abuse that occurred during basic 
training (see the reports of his February 2003 and August 
2006 VA examinations, and his VAOPT records).  The medical 
evidence indicates he has received treatment for bipolar 
disorder, PTSD, and depression.

The veteran's SMRs are unremarkable for a psychiatric 
disorder of any sort.  The report of the July 1964 physical 
examination given prior to his enlistment was negative for 
any psychiatric abnormality.  Likewise, the report of the 
October 1968 physical examination given prior to his 
discharge was negative for any psychiatric abnormality.  He 
claims that he began having panic attacks during military 
service and went AWOL because of his progressing mental 
impairment (see his January 2007 Written Brief Presentation).  
His personnel records, on the other hand, indicate he 
received a good conduct medal.  And although he went AWOL for 
three days in June 1968, that was to take his pregnant wife 
to the hospital.  He was excused for one of those days after 
evidence indicated he had reason to believe he did not have 
to report for duty.  Apparently there were several other 
incidents of AWOL, but the reasons for them remain unclear.  
At one point he mentioned he went AWOL after the death of his 
father (see the report of the December 1995 VA examination).  
Because of his past record, he received 30 days correctional 
custody.  In spite of this, he was recommended for 
reenlistment.  

Other evidence indicates that, a few months after he was 
discharged from the military, the veteran pled guilty to 
involuntary manslaughter for shaking and killing his 5 month 
old daughter (see the report of the December 1995 VA 
examination).

An August 1972 private medical record from St. Joseph's 
hospital indicates the veteran was diagnosed with situational 
stress with accompanying depression.  

The veteran's SSA records indicate he was found disabled due 
to an affective disorder beginning in July 1993.  A March 
1994 psychological evaluation indicated he injured his back 
lifting a gas cylinder in July 1991.  He said he had a 
history of mood swings but could not recall ever being very 
happy or any euphoria.  The doctor did not believe the 
veteran's symptoms were indicative of bipolar disorder.  He 
mentioned serving in the Marines, but did not complain of any 
mistreatment or emotional trauma.  He was diagnosed with 
major depression.  A January 1994 report indicates he 
attributed his depression with being injured at work in 1991.  
Again, he did not mention any problems during his military 
service.

A June 1995 private medical record from Central Appalachia 
Services indicates the veteran complained of sleeping 
difficulties, being socially isolated, depression, anxiety, 
nightmares, and frustration.  He again did not mention any 
problems during his military service.  He was diagnosed with 
depressive disorder, not otherwise specified (NOS), and a 
personality disorder, also NOS, with narcissistic personality 
and borderline features.  

VA treatment records from August and September 1995 indicate 
the veteran was hospitalized with major depression.  His said 
he had a 1-year history of depression and attributed this to 
his and his wife's poor health and unemployment.



The report of the December 1995 VA examination indicates the 
veteran said he began having depressive episodes in 1968 
following the death of his daughter.  He also said he had 
nightmares of being beaten and abused during basic training.  
He was diagnosed with major depression.

A January 1999 SSA psychological evaluation indicates the 
veteran gave a history of longstanding depressive symptoms 
beginning in his 20s.  He said he had a family history of 
depression.  He denied any criminal history.  He mentioned no 
problems during his military service, but said that his 
depressive symptoms were extremely exacerbated by his boss at 
his last job prior to the 1991 injury.  He reported he had 
been hospitalized at the VA in 1995 and diagnosed with 
chronic depression and PTSD.  The psychologist diagnosed the 
veteran with major depression and dysthymic disorder, but not 
PTSD.

Private medical records from Wilmington Health Associates 
indicate the veteran was diagnosed with chronic depression in 
January 1999 with a note to rule out PTSD.  In May 1999 he 
reported he no longer felt depressed, but had problems with 
anxiety.  

The report of a July 2001 private psychological evaluation 
from Carolina Psychological Health Services indicates the 
veteran was diagnosed with bipolar II disorder and 
intermittent explosive disorder, by history.  The evaluating 
psychologist, Dr. Engelstatter, said it would be "reasonable 
to assume" that the veteran's affective disorder became 
evident during military service and that this was consistent 
with a bipolar process which surfaced by the Fall of 1996.  
The psychologist based this primarily on an interview with 
the veteran's wife.  She said the veteran had been very moody 
since she first met him in 1966, but that his condition has 
gotten worse over time.

An October 2001 VAOPT record indicates the veteran was 
treated at the VA facility in Wilmington for depressive 
disorder.

January and February 2002 records from Southeastern Center 
for Mental Health indicate the veteran was treated for 
bipolar disorder.

Lay statements submitted in April 2002 by the veteran's 
friends and family indicate he had a history of being moody 
and depressed with occasional angry outbursts.

The report of a February 2003 VA examination indicates the 
veteran reported that he had an abusive childhood.  He 
complained about being beat up by drill instructors during 
basic training.  He said, however, that he did not feel 
singled out and that they beat everyone up.  He was diagnosed 
with major depression, which the examiner believed was not 
related to the veteran's military service.  The examiner 
believed the veteran's overall experience in the military was 
a positive one and that the depression was more likely 
attributable to his family history of depression and parental 
abuse, and also the infanticide of his daughter and criminal 
conviction.

An April 2003 record from Southeastern Center for Mental 
Health Services indicates the veteran gave a convincing 
history of bipolar I type disorder.  

A May 2003 letter from Dr. Alper, a VA psychiatrist, 
indicates the veteran gave a history of severe mood 
disturbance having its onset while he was in the military.  
The veteran said it was not properly diagnosed until three 
years previously.  May 2003 VAOPT records also note bipolar 
illness and treatment with mood stabilizers.

A March 2005 VAOPT record indicates the veteran had not been 
at the mental health clinic since November 2003 and had a 
problem keeping his follow-up appointments.  Dr. Keckich 
indicated he believed the veteran had PTSD from the 
brutalization that occurred from a drill instructor during 
boot camp, and also believed this triggered his bipolar 
illness.  A May 2006 VAOPT record notes diagnoses of bipolar 
disorder and PTSD.

The report of the August 2006 VA examination indicates the 
examiner thoroughly reviewed the claims file (c-file) and 
noted several discrepancies in the record.  For example, 
there were several instances when the veteran reported being 
abused by his parents as a child, and other times when he 
denied any abuse.  He also has said that several of his 
family members had psychiatric disorders, but his reports 
as to which of his family members and the type of disorder 
(e.g. depression, PTSD, and bipolar disorder) have not been 
consistent.  As mentioned, he also reported that he had been 
physical and emotionally abused by his drill instructors 
during boot camp, but his personnel records indicate he was 
given a good conduct medal and recommended for reenlistment.  
Regardless, the examiner did not believe these experiences 
qualified under category A as a traumatic event because the 
veteran had minimized these events - stating he was not 
treated any differently than any of the other soldiers.  

Even more importantly, the examiner noted that the veteran's 
SSA records had diagnosed him with depression.  At that time, 
the veteran said his depression was caused by his injury at 
work in 1991 and subsequent unemployment.  Although he 
reported he had military service, he did not mention any 
traumatic event or depression arising from his service.  Only 
after he filed his claim with VA in May 1995 did he begin 
reporting he had problems in service.  He then began stating 
that his depression was as a result of the abuse his 
sustained during basic training - minimizing the death of his 
daughter, his conviction for involuntary manslaughter, and 
his 1991 civilian on-the-job injury and subsequent 
unemployment.  The examiner believed these discrepancies were 
troubling and led to some concern regarding the validity of 
the veteran's self-reported history.  

Ultimately the examiner did not find sufficient evidence for 
a diagnosis of PTSD.  The examiner did state the veteran had 
a reported strong genetic predisposition towards developing a 
mood disorder and that moderate stress could lead to an 
emotional break.  Yet, according to the veteran's military 
history, the examiner stated the veteran seemed to function 
reasonably well.  While the events that led to his AWOL were 
unclear, he did experience a well-documented stressor, the 
death of his child and his conviction for involuntary 
manslaughter.  The examiner believed this could be the factor 
leading to the onset of the veteran's psychiatric disorder.  
Without giving a definite diagnosis, the examiner stated the 
veteran's psychiatric disorder was unrelated to his military 
service.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the August 2006 VA 
examiner's opinion over Dr. Alper's, Dr. Keckich's and 
Dr. Engelstatter's opinions to the contrary.

The August 2006 VA examiner's conclusion that the veteran's 
psychiatric disorder was unrelated to his military service 
was based on a review of the entire claims file, including 
the opinions and records from Drs. Alper, Keckich, and 
Engelstatter as well as a personal objective mental status 
evaluation of the veteran.  For this reason, this opinion is 
especially probative.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Furthermore, the opinions of Drs. Alper, Keckich and 
Engelstatter were largely based on the veteran's self-
reported history, which, as mentioned, contains several 
important discrepancies especially regarding the onset and 
cause of his symptoms.  As the VA examiner pointed out, when 
filing his claim for disability with SSA, the veteran 
attributed his psychiatric symptoms to his 1991 work-related 
injury.  Only after he subsequently filed an additional claim 
with VA in May 1995 did he begin to attribute these symptoms 
to the physical and mental abuse he reportedly had 
experienced in the military during basic training.  
Furthermore, and this is indeed unfortunate (and he has the 
Board's condolences), he accidentally killed his 5 month old 
daughter and was later convicted of involuntary manslaughter 
as a consequence.  Oddly enough, he left this detail out 
during several of his interviews.  


Presumably this was a very traumatic event in his life and 
one would expect some remorse and depression associated with 
this.  In sum, his self-reported history is simply not 
credible and therefore the opinions of Drs. Alper, Keckich, 
and Engelstatter - which relied on his historical accounts 
- decline in probative value as a consequence.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran or someone else).

Dr. Engelstatter's opinion was also based on an interview 
with the veteran's wife in which she described him as being 
moody and difficult since they met in 1966.  Describing 
someone as being moody and difficult, however, does not 
necessarily lend itself to a diagnosis of bipolar disorder.  
After all, there are many people who can be described as 
moody and difficult who do not have a psychiatric disorder.  
Moreover, Dr. Engelstatter did not review the veteran's SMRs 
or his personnel records, which, as noted previously, were 
completely unremarkable for a psychiatric disorder during his 
military service.  Rather, the veteran received a 
good conduct medal and was recommended for reenlistment.  It 
stands to reason that had he experienced significant 
difficulty in adjusting to military life, as he now alleges, 
including in terms of dealing with his superiors (drill 
sergeant in basic training, etc.), then military authorities 
would not have given him that commendation and certainly 
would not have approved him for reenlistment.  But the 
clearly did.

As also mentioned, certain chronic diseases, including 
psychoses, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Here, though, the 
evidence indicates the veteran's symptoms did not initially 
manifest until more than a year after he separated from 
military service in October 1968.  But even assuming, for the 
sake of argument, they had developed a few days after his 
separation (as he has alleged in various statements), 
depression and PTSD and bipolar disorder are not psychoses 
(instead, they are neuroses) and, therefore, are not subject 
to the presumptive provisions of 38 U.S.C.A. § 1112.  See 71 
Fed. Reg. 42758-60 (July 28, 2006), codified at 38 C.F.R. § 
3.384.  So the veteran's psychiatric disorder cannot be 
presumed to have been incurred during service, either.

For these reasons and bases, the claim for service connection 
for an acquired psychiatric disorder must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, bipolar disorder, and depressive 
disorder, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


